Citation Nr: 0727078	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-09 025	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease (DDD) of the thoracic and cervical spine.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION


The veteran had active service from June 1950 to March 1954.  
He died in April 2007.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
regional office (RO) in January 2003.

The Board then denied the veteran's claims on appeal in a 
decision promulgated on June 15, 2007.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2006).    

Subsequent to the issuance of the June 2007 decision, the 
Board received notification that the veteran had died in 
April 2007, prior to that decision.  The Board was not aware 
of the veteran's death prior to promulgating the decision in 
June 2007.

Accordingly, the June 15, 2007 Board decision addressing the 
issues of entitlement to service connection for DDD of the 
thoracic and cervical spine, entitlement to service 
connection for tinnitus, and whether new and material 
evidence has been submitted to reopen a claim for service 
connection for residuals of back injury is vacated.

These claims will be the subjects of a new decision that will 
be entered as if the June 2007 decision had never been 
rendered.




	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




